Citation Nr: 1827716	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neurological condition of the left lower extremity.

2.  Entitlement to service connection for a neurological condition of the left hip.

3.  Entitlement to service connection for right hip condition, to include bursitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has a lengthy procedural history and has been before the Board and the United States Court of Appeals for Veterans Claims (Court) multiple times.  As this procedural history has been addressed in prior Board decisions and remands, it will not be repeated here in full.  Pertinently, in a June 2014 decision, the Board denied, inter alia, the Veteran's claims of entitlement to service connection for right hip bursitis, as well as for left hip and left lower extremity neurological conditions; subsequently, the Veteran appealed this decision to the Court.  In September 2015, the parties submitted a Joint Motion for Partial Remand (Joint Motion), which indicated that the Board erred by failing to properly discuss whether the Veteran has a current disability with respect to his claimed neurological disorders of the right and left extremities.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Moreover, the Joint Motion indicated that the Board erred by failing to adequately address potentially relevant and material medical evidence concerning the Veteran's left hip.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000) (per curiam) (stating that the Board must "provide the reasons for its rejection of any material evidence favorable to the claimant").  Consequently, by an Order dated in October 2015, the Court granted the Joint Motion and remanded the matter to the Board for readjudication in accordance with its instructions.

This case was most recently before the Board in December 2016, where these claims were remanded so the Agency of Original Jurisdiction (AOJ) could assist the Veteran with their development.  As will be explained in the REMAND section below, however, these claims require more development before the Board can make a determination, so the Board is remanding these issues to the AOJ.


REMAND

Two months prior to discharge, in July 2008, the Veteran filed an application for VA benefits, which, inter alia, included a claim of entitlement to service connection for neurological disorder of the bilateral lower extremities and hips.  Throughout this period on appeal, the Veteran has been afforded several VA examinations to attempt to address the nature and etiology of his claimed neurological condition.  However, as the record is unclear as to whether the Veteran actually has a current disability, and if so, where there is a relationship between such disability and his active service, the Board finds that further medical comment is needed.

At the outset, the Board notes that several private medical records document the Veteran's complaints concerning his bilateral lower extremities prior to his separation from service.  See May 2007 Med. R. (complaint of low back and leg pain; diagnosis of intermittent radiculopathy); June 2007 Med. R. (complaint of low back and right leg pain; diagnosis of right lower extremity radicular pain); and, July 2008 Med. R. (complaint of low back pain radiating to both lower extremities with some tingling and numbness; diagnosis of sciatica).  The Board finds that the July 2008 medical record satisfies the requirement of current disability for service connection purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

However, despite the July 2008 medical record noting an impression of "low back pain with sciatica, right more than left," subsequent diagnostic testing has not established an actual diagnosis.  In May 2009, the examiner indicated that there was no pathology to render a diagnosis regarding the Veteran's claimed neurological disorder of the bilateral lower extremities.  However, the examiner did diagnose the Veteran with right hip bursitis due to subjective factors of pain and objective factors of tenderness.  A January 2013 VA examination report shows that no evidence for peripheral neuropathy was found on examination or EMG [electromyography]; the Veteran reported that was his first ever EMG.  The examiner stated that "in the absence of anything more substantial, pain is the appropriate diagnosis."  Another VA examiner, in January 2016, ruled out a diagnosis of right hip bursitis and noted that the Veteran's hip pain is "radiculopathy from low back which was documented on his separation exam [in August 2008]."  Diagnostic testing revealed no arthritis.

In March 2016, a separate VA examiner indicated that physical evaluation of the Veteran did not reveal a diagnosis of a hip condition or any peripheral nerve condition.  The examiner further indicated that there has not been any objective evidence of a lower extremity peripheral neuropathy on examination, including the Veteran's first compensation examination in 2009.  An April 2016 VA examiner, noted a diagnosis of IVDS bilateral sciatic nerve, but further indicated that this diagnosis was largely based on the Veteran's reported history and stated that nerve conduction studies would be helpful to confirm the diagnosis.  In October 2017, a different VA examiner indicated that the Veteran's neurological examination is normal, and found no evidence of any spinal nerve root, muscle, or joint disorder that might cause his subjective symptoms of pain.  However, this VA neurologist did note that there "may be some degenerative changes" at the right and left hip.  Subsequently, in November 2017, another examiner similarly indicated the lack of a current hip diagnosis, aside from the Veteran's subjective complaints.  Moreover, the examiner indicated that imaging studies obtained during the exam did not reveal any degenerative or traumatic arthritis of the hips.  An addendum opinion was provided in February 2018, in which the same examiner stated that only a radiologist would be able to determine if the normal November 2017 x-ray represents an improvement of the prior degenerative changes or a correction of an error in the prior x-ray results from March 2016.

Ultimately, despite conflicting medical evidence pertaining to an actual diagnosis, the Veteran has consistently described having "shooting pain" that radiates down from his back down the back and outside of his thighs, as well as down the back of both legs.  See, e.g., May 2009, Jan. 2013, Jan. 2016, Mar. 2016, Oct. 2017, and Nov. 2017 VA Exam. Rep.  Moreover, he has consistently denied sustaining any injury to his lower extremities or his hips during, or after, service.  Id.

In light of the foregoing, the Board finds that further medical comment is needed to address two issues.  First, an opinion should be obtained from a radiologist, or other appropriate medical personnel clarifying whether the November 2017 x-ray report represents an improvement of the prior degenerative changes or a correction of an error in the prior March 2016 x-ray report results.  Additionally, while several VA examiners have clearly articulated the low likelihood of the Veteran's specific service-connected back condition impacting the sciatic nerve-despite the earlier noted diagnosis of lower extremity sciatica based on history-and have consistently indicated the absence of a current diagnosis concerning the Veteran's subjective complaints, further medical comment is needed in light of a recent decision by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 38 U.S.C. §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  To this extent, however, the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment.  Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467, at *17 (Fed. Cir. Apr. 3, 2018); see also Dorland's Illustrated Medical Dictionary at 526 (32nd ed. 2012) (defining disability as "an incapacity or lack of the ability to function normally; it may be either physical or mental or both").  In Saunders, the Federal Circuit concluded that "pain is an impairment because it diminishes the body's ability to function, and that pain need not be diagnosed as connected to a current underlying condition to function as an impairment."  Id. at *17-18; see also Id. at *27 (stating that "a physician's failure to provide a diagnosis for the immediate cause of a veteran's pain does not indicate that the pain cannot be a functional impairment that affects a veteran's earning capacity.").  Ultimately, the Court in Saunders held that, to establish the presence of a disability, a veteran will need to show that his or her pain reaches the level of functional impairment of earning capacity.  Id. at *28.  Thus, the Board also finds that the requested medical opinion should address whether the Veteran's subjective symptoms of pain reaches the level of functional impairment of earning capacity.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion addressing the nature and etiology of the Veteran's claimed left hip and left lower extremity neurological conditions, as well as a right hip condition, to include bursitis.  His claims file, including a complete copy of this remand, must be made available to the opinion provider in conjunction with this request for this addendum opinion.  Whether the Veteran needs to be actually re-examined to provide this additional comment is left to the discretion of the examiner designated to provide this additional comment.

Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address the following:

(a)  Indicate whether the November 2017 x-ray report [showing an absence of degenerative changes of the right and left hip] represents an improvement of the degenerative changes noted in the March 2016 x-ray report, or whether the normal November 2017 x-ray report represents a correction of an error in the prior results.

(b)  Irrespective of the response provided in item 1(a), the opinion provider must specifically indicate whether the Veteran's claimed left hip, left lower extremity, and/or right hip conditions have received an actual diagnosis that has been confirmed by objective and/or diagnostic testing.

*In making this determination, the opinion provider is specifically asked to consider and address, if appropriate, the following VA and private medical treatment records:

* May 2007 private medical record-documenting the Veteran's complaint of low back and leg pain with a diagnosis of intermittent radiculopathy.
 
* July 2008 private medical record-documenting the Veteran's complaint of low back pain radiating to both lower extremities with some tingling and numbness; diagnosis of sciatica.

* The May 2009, January 2013, January 2016, March 2016, October 2017, and November 2017 VA Examination Reports, diagnostic testing reports, and accompanying medical opinions.

(c)  If, and only if, the opinion provider determines that neither the Veteran's claimed left hip, left lower extremity, and/or right hip conditions have received an actual diagnosis, which have been confirmed by objective and/or diagnostic testing, then the commenting clinician must address whether the Veteran's reported subjective symptoms of pain reaches the level of functional impairment of earning capacity.

If the answer to item 1(c) is "yes" [i.e. the Veteran's undiagnosed subjective symptoms of pain reach the level of functional impairment of earning capacity], then the commenting clinician should be advised that the Veteran has a "current disability" for service connection purposes.

(d)  If, and only if, the opinion provider has identified any confirmed diagnoses above in item 1(b), or has alternatively determined that the Veteran's undiagnosed pain is a "current disability" for service connection purposes [item 1(c)], then indicate whether the Veteran's service-connected back disability is either causing OR aggravating these identified conditions.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the commenting clinician finds that the Veteran's back disability is aggravating his claimed conditions identified above, then the opinion provider should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the opinion provider is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinions requested, regardless of whether favorable or unfavorable to the claims, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical authority, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested supplemental opinion is responsive to this remand's directives.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

